_ Case 1:09-cr-00611-ELH Document 165 Filed 09/03/21 Page 1 of 1

FILED BETERED

 

Clerk of Court _—~——_0RRED ___RECENED
101 W. Lombard Street
Baltimore, Maryland 21201-2691 SEP 3 2021
_AT BACT,
ORS BETSY coer

DESuTY
ELH-09-00611

US v. Ryan Holness

Date: 8+30-21

Dear Clerk of Court,

I'm writing in regards to Compassionate Release response
from Government which was directed by the Court on Aug.-2, 2021
for the government to respond to Doc. 160.

At this time Petitioner has not receive any such motion nor
receive a extension from the government in regards to this matter.

Therefore at this time Summary Default should be oppose on the govern= ~-

ment. Thank You! If not hold a hearing on this matter.

Respectfully Submitted,

BEN

Ryat’ Holness#44514-037
FCI Allenwood Medium
P.O. Box. 2000

White Deer, PA. 17887
